          Case 1:19-cv-01424-KPF Document 32 Filed 10/21/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK



 THE NEW YORK TIMES COMPANY and
 JOHN T. EWING, JR.,                                     Case No. 19-cv-01424 (KPF)

                       Plaintiffs,

               v.

 UNITED STATES DEPARTMENT OF JUSTICE,

                       Defendant,

               and

 VOLKSWAGEN AG,

                       Intervenor.




                           DECLARATION OF SUHANA S. HAN

              SUHANA S. HAN hereby declares under penalty of perjury as follows:

              1.      I am admitted to practice in this District and am a member of the law firm

of Sullivan & Cromwell LLP, counsel to Volkswagen AG (“Volkswagen”).                  I submit this

declaration in support of Volkswagen’s Motion for Summary Judgment in the above-captioned

action.

              2.      Attached hereto are true and correct copies of the following:


    Rule 11 Plea Agreement filed in United States v. Volkswagen AG,         Exhibit A
    No. 2:16-cr-20394 (E.D. Mich. Mar. 10, 2017), ECF No. 68.

    Letter from Karen W. Wardzinski, Chief, DOJ Law & Policy                Exhibit B
    Section, to Jack Ewing (Oct. 1, 2019).
     Case 1:19-cv-01424-KPF Document 32 Filed 10/21/19 Page 2 of 2




Exhibit 3 to Rule 11 Plea Agreement filed in United States v.         Exhibit C
Volkswagen AG, No. 2:16-cr-20394 (E.D. Mich. Mar. 10, 2017),
ECF No. 68.

The Environmental Protection Agency’s September 18, 2015              Exhibit D
Notice of Violation of the Clean Air Act issued to Volkswagen and
certain affiliates.

Amended Judgment, United States v. Volkswagen AG, No. 2:16-cr-        Exhibit E
20394 (E.D. Mich. Aug. 2, 2017), ECF No. 91.

Declaration of Thomas Meiers in Support of Volkswagen AG’s            Exhibit F
Motion for Summary Judgment, dated October 17, 2019.

Volkswagen Press Release entitled “Volkswagen AG Granted More         Exhibit G
Time to Test Compliance Programs Under Its U.S. Monitorship”
(Oct. 17, 2019).

Third Partial Consent Decree filed in In re: Volkswagen “Clean        Exhibit H
Diesel” Mktg., Sales Practices, and Prods. Liab. Litig., MDL No.
2672 (N.D. Cal. Apr. 13, 2017), ECF No. 3155.

Third California Partial Consent Decree filed in In re: Volkswagen    Exhibit I
“Clean Diesel” Mktg., Sales Practices, and Prods. Liab. Litig.,
MDL No. 2672 (N.D. Cal. July 20, 2017), ECF No. 3487.

Volkswagen AG’s Half-Year Press Conference 2018 (August 1,            Exhibit J
2018) (excerpted).

Volkswagen AG’s 2018 Annual Report (excerpted).                       Exhibit K



   Executed on October 18, 2019 in New York, New York.



                                                          /s/ Suhana S. Han
                                                          Suhana S. Han




                                          -2-
